MEMORANDUM **
Christopher J. McNaughton appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action which arise from the purchase of his property from UDC Homes (“UDC”). We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for lack of subject matter jurisdiction. Rivera v. United States, 924 F.2d 948, 950 (9th Cir. 1991). We affirm.
McNaughton alleged that UDC conspired with the State of Arizona and the City of Phoenix to engage in “witness tampering” and deprive him of his constitutional rights. The district court properly dismissed McNaughton’s action for lack of subject matter jurisdiction under 28 U.S.C. § 1331, because McNaughton does not allege any affirmative acts taken by the UDC in furtherance of a conspiracy, or any other act under color of law that deprived him of his rights. See Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order) (“A plaintiff must allege *741facts, not simply conclusions, that show that an individual was personally involved in the deprivation of his civil rights.”).
McNaughton’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.